DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a CON of 16/287,164 02/27/2019 (now PAT 10565653), which is a CON of 14/244,590 04/03/2014 (now PAT 10255634), which is a CON of 13/416,561 03/09/2012 (now PAT 8732067).

Status of Claims
	Claim 1, 8, and 12 are canceled.
	Claims 2-7, 9-11, and 13-14 are currently pending and rejected.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-7, 9-11, and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards a method of processing a quantity reduction request associated with a plurality of orders.  The concept is clearly related to fundamental economic practice, thus the present claims fall within the Certain Method of Organizing Human Activity grouping, according to 2019 Revised Patent Subject Matter Eligibility Guidance.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 2-7, 9-11, and 13-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 2-7, 9-11, and 13-14 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards a method of processing a quantity reduction request associated with a plurality of orders.  The concept comprises receiving a quantity reduction request, initializing a remaining reduction amount, calculating an available quantity for available orders, comparing the available quantity and the remaining reduction amount; sending each of the available orders when the available quantity is insufficient to satisfy the remaining reduction amount; reducing the remaining reduction amount; calculating an inflight quantity at an exchange when the available quantity is insufficient to satisfy the remaining reduction amount; comparing the inflight quantity and the remaining reduction amount; repeating the process until the remaining reduction amount is satisfied.  The process is clearly directed to a fundamental economic practice, thus falling into the “certain methods of organizing human activity” grouping.  The claimed process can actually performed in the human mind without the help of computer, since the claim does not specify the amount of orders or the processing speed.  The claims read on extreme situation where there are only a few orders to process without any time constraint.  The performance of the claim limitations using a generic computer (i.e. a computing device) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.
Prong Two
Independent claim 2 only recite a computing device as additional element.  The computing device is claimed to perform basic computer functions, such as receiving request, counting a remaining reduction amount, performing calculation, performing comparison (i.e. simple math calculation), and transmitting request to exchange.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The claimed process can be performed in the human mind without computer.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using a generic computer.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the user of the abstract concept to a particular technological environment.  Moreover, compared to prior patents in the family, the present claims also remove the “slider order” limitation, thus the scope of the claims is much broader than prior claims.  
Dependent claims 3-7, 9-11 and 13-14 do not recite any additional element that indicate integration into a practical application.  Claim 3-5 recite sorting orders according to distance from market.  One skilled in the art would know that sorting is a basic computer function.  Claim 6 recites receiving reduction request from a user, and transmitting data over network is well-understood, routine, and conventional according to MPEP 2106.05(d).  Claim 7 recites generating reduction request in response to an event or a condition, and generating instruction in response to a condition is also a basic computer function.  Claim 9-11 and 13-14 recite request may include canceling or reducing the quantity of order.  Canceling order and reducing order are conventional order type in trading exchange.  The present claims are not directed to improve the processing a specialized type of order.  Rather, the present claims recite a process of processing quantity request for all kinds of order.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a computing device as additional element.  The computing device is claimed to perform basic computer functions, such as receiving request, counting a remaining reduction amount, performing calculation, performing comparison (i.e. simple math calculation), and transmitting request to exchange.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Prior Arts Cited but not Applied
Hansen (Pub. No.: US 2006/0129473) generally relates to controlling an order slicer for trading a financial instrument.  More particularly, as discussed in paragraph [0013], Hansen provides an order slicer that receives an order.  The order is to trade a financial instrument. The order slicer associates a trading strategy with the order, and the trading strategy is replaceable.  As discussed in paragraph [0074], one advantage of the system of Hansen is that buy/sell orders can be updated in order slicer without the cancellation of any unexecuted portion of order and the issuance of a new order.  That is, it is not necessary to issue a "cancel" order or a "cancel/replace" order, which Hansen states is typically a time and resource intensive process.
Raykhman (US Patent No.: 7,171,386) generally relates to a real-time commodity trading method and apparatus.  More particularly, as discussed beginning at col. 2, line 5, Raykhman provides a commodity trading method implemented at a client or trader computer connected to a computer network that comprises generating a trading offer including a trading rate or price per unit of the commodity and a number of units of the commodity, automatically calculating a total stop amount for the trading offer, automatically or electronically comparing the total stop amount with an available amount in a client or trader account, and transmitting a digital signal encoding the trading offer over said computer network for distribution to multiple traders.
 However, neither Hansen nor Raykhman make any mention of decreasing or reducing the quantity of a slicer order as recited in the present claims. Rather, as discussed above, Hansen is concerned with controlling an order slicer with a replaceable trading strategy.  Likewise, as discussed above, Raykhman is concerned with real-time commodity trading.  Neither addresses the situation of decreasing or reducing the quantity of a slicer order. 

Response to Remarks
Rejection under 35 U.S.C. 101
Applicant's arguments filed on 05/09/2022 have been fully considered but they are not persuasive.  Applicant only changed the term “computing device” to “trading device” in the claims.  There is no other change to the claims.
Examiner did consider the Informative Designation of Smith 
Applicant alleged that the Office Action overlooked the significance of the Informative designation of Smith.  Examiner disagrees and points out that the previous Office Action discussed the pending claims in view of Smith in great detail.  The discussion is reiterated here:
First, the PTAB found claim 1 in Ex Parte Smith recite a fundamental economic practice of derivate trading because the limitations all recite the operations that would ordinarily take place in a derivatives trading environment.  Thus, like the concept of intermediated settlement in Alice, and the concept of hedging in Bilski, the concept of trading derivatives recites in Smith was found to be a fundamental economic practice long prevalent in our system of commerce.  Thus, claim 1 of Smith is actually found ineligible under Step 2A prong one.  
It is in Step 2A prong two, the PTAB found that claim 1 recites additional elements that integrate the abstract concept of derivative trading into a practical application.  The additional elements include:
delaying automatic execution of the new quote and the order, and starting a timer
while delaying automatic execution of the order, and before expiration of the timer, receiving a second matching quote wherein the second quote matches the respective price of the public customer order
allocating the order between the first and second in-crowd market participants at the electronic trade engine, wherein the order is not executed until expiration of the timer.
These limitations focus on addressing problems arising in the context of a hybrid derivatives trading system in which trades are made both electronically and on a trading floor.  The PTAB found these additional limitations did, in fact, integrate the recited judicial exception of derivative trading into a practical application.  In particular, these additional elements limit the conventional practice of automatically executing matching market orders by reciting a specific timing mechanism in which the execution of a matching order is delayed for a specific period of time.  The PTAB found that the specification provided further context to conclude that the use of the claimed timing mechanism and the associated temporary restraints on execution of trades provided a specific technological improvement over prior derivative trading systems, by encouraging more in-crowd market participants to quote at the best price and the removal of any communication or computer hardware advantage among the in-crowd market participants.
Applicant cannot rely on Ex Parte Smith for argument in Step 2A prong one, because even claim 1 in Smith was found by PTAB to recite an abstract concept.  The present claims recite a method of processing a quantity reduction request associated with a plurality of orders.  Like claim 1 of Smith, the present claims also directed to a fundamental economic practice (i.e. certain method of organizing human activity grouping) and thus an abstract concept under Step 2A prong one.
In Step 2A prong two, Applicant’s argument failed to points out what technological improvement the present claims provide over existing trading systems.  Instead, Applicant argued that the “recited functionality for managing a plurality of related orders is not directed to an improvement to a computing device or other generic technology but is instead directed to a specific technical environment including electronic trading systems such as a hybrid derivatives trading system found to be patent-eligible in Smith”.  As discussed earlier, claim 1 in Smith was found eligible because the PTAB found technological improvement over prior trading system, and not because it recites a specific technical environment.  In Applicant’s own words, the present claims are not directed to an improvement to a computing device or other generic technology.  Thus, unlike Smith, the present claims do not recite additional elements that integrate the abstract concept into a practical application. 
Moreover, Examiner points out that according to the specification, the invention is intended to overcome a technical difficulty of “slicer order”, where the request to reduce total quantity is difficult to achieve in a constantly changing market.  Previous systems must cancel or reduce more child order than is necessary, and the present invention provides a solution to address the problem of “slicer order” (see paragraph 0071-0072).  The specification also reveals that a slicer order is “a synthetic strategy that involves breaking or slicing one order into multiple component orders that are traded separately” and it can be used to “reduce a market impact when a total desired quantity of an order is large relative to market liquidity”.  In other words, the present invention is intended to apply to a very particular type of order, and not any order or “plurality of orders for the same tradeable object at the same price”.  Without limiting the claim language to “slicer order” and “child orders”, the scope of the present claims is inconsistent with the scope of the specification, and the present claims do provide a solution to address the technical problem in the specification.
The claimed steps in claim 2 is intended to solve a technical difficulty of processing reduction request for slicer order.  Claim 2 recites receiving a quantity reduction request, initializing a remaining reduction amount, calculating an available quantity for available orders, comparing the available quantity and the remaining reduction amount; sending each of the available orders when the available quantity is insufficient to satisfy the remaining reduction amount; reducing the remaining reduction amount; calculating an inflight quantity at an exchange when the available quantity is insufficient to satisfy the remaining reduction amount; comparing the inflight quantity and the remaining reduction amount; repeating the process until the remaining reduction amount is satisfied.  Each of the claimed steps on their own merely requires well-understood, routine, and conventional computer functions.  Without specifying the claimed steps are directed towards processing “slicer order”, a very particular type of synthetic order, the present claims are not solving the technical difficulty Applicant is intended to solve.  As such, the present claims do not integrate the abstract idea into a practical application.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, Examiner maintains the ground of rejection under 35 U.S.C. 101.
The pending claims are not directed to an improvement to an electronic trading system found patentable in Ex Parte Smith
Applicant still has not point out what is the technological improvement of the claimed invention over existing trading systems.  The present claims do not recite technical improvement similar to the kind of improvement Smith provides to hybrid trading system.  The present claims are not related to hybrid trading, and they do not recite similar limitations as Smith.  As discussed previously, the computing device is claimed to perform basic computer functions, such as receiving request, counting a remaining reduction amount, performing calculation, performing comparison (i.e. simple math calculation), and transmitting request to exchange.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The claimed process can be performed in the human mind without computer.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using a generic computer.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
JUN-2022